Citation Nr: 1748739	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for a right wrist disability.

2.  Entitlement to an extraschedular rating for a right wrist disability, to include consideration of the collective impact of multiple service-connected disabilities pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to January 1990. 

These matters initially came before the Board of Veterans' Appeals (Board) from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO continued a 10 percent rating for the Veteran's right wrist disability.   

The case was remanded by the Board in August 2015 and has been returned to the Board for further appellate review. 

Finally, the Board notes that after the AOJ's last adjudication of the claim and after re-certification of the appeal to the Board, additional medical evidence was added to the record, however, these records pertain to issues currently not on appeal, therefore, a waiver is not necessary.  See 38 C.F.R. § 20.1304(c) (2017) (generally requiring remand for initial AOJ review of only "pertinent" evidence submitted after notification of certification of the appeal to the Board).

The Board has bifurcated the issue on appeal for the reasons indicated below.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  The matter of entitlement to a higher schedular rating for a right wrist disability is addressed in the decision below, and the matter of entitlement to an extraschedular rating for right wrist disability, to include consideration of the collective impact of multiple service-connected disabilities pursuant to 38 C.F.R. § 3.321(b)(1), is addressed in the remand; this matter is being remanded to the RO.

FINDING OF FACT

Throughout the appeal period, symptoms of the Veteran's right wrist disability did not more nearly approximate dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm, including as a result of pain or other functional impairment; there was no evidence of ankylosis.
CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5010, 5215 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In August 2015, the Board remanded the Veteran's claim for additional development, to specifically provide the Veteran with a VA examination.  The Veteran underwent a VA examination in March 2016, thus there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.




Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence. Diagnostic Code 5010 is to be rated the same as DC 5003. Under DC 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under DC 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

Wrist disabilities are generally rated based on limitation of motion under DCs 5214 and 5215. Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor limb is affected.  The Board notes that the Veteran is right-handed.  Therefore, the percentages for the major wrist must be considered in evaluating his right wrist disability.  38 C.F.R. § 4.69.

Under DC 5215, limitation of motion of the wrist will be assigned a 10 percent rating where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm. Under DC 5214, a 30 percent rating is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis of the dominant wrist in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis of the dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.

The Veteran has been assigned of a 10 percent rating. A 10 percent rating is the maximum evaluation available under DC 5215.  As such, the Board will consider other applicable rating criteria to determine whether an increased rating is warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C F R §§ 4.40, 4.45, 4.59 (2010); DeLuca v Brown, 8 Vet App 202, 204-207 (1995).  

Based upon the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right wrist disability.

The Veteran filed a claim for increase in June 2010.  

A July 2009 VA treatment record reflects no significant swelling or effusions in the Veteran's right wrist.  He had fairly intact ROM in wrist flexion and extension.  He has some mild tenderness over the snuffbox with hard palpation.  He had normal strength in finger abduction and grip strength bilaterally.  His skin was intact, without erythema, warmth, lesions, or ulcers.  Radiography studies revealed right scaphoid nonunion with resultant degenerative changes.

The Veteran was afforded a VA examination as to his right wrist in July 2010 at which time the examiner confirmed a diagnosis of right wrist degenerative joint disease.  He reported no hospitalizations and no surgeries on the wrist.  He stated that he had increased pain and disability and lack of motion in his wrist that had steadily progressed.  He reported stiffness and weakness and flare-ups that occurred with activity and increased frequency during cold weather in winter months.  He reported the pain lasts for a week at least twice a month in the winter months.  There was no evidence of instability heat or redness, episodes of dislocation or subluxation, inflammatory arthritis, or prosthesis.  

The Veteran reported he was working in human resources and he had to previously change professions because he was a mechanic and was unable to torque a wrench with his right wrist.  He stated he could do most of his job except that repetitive typing caused pain with his right wrist.  He indicated that hygiene with the right upper extremity had become difficult, secondary to pain in the right wrist.  He reported his dominant extremity is his right extremity.  On physical examination there was no deformity spasm, weakness, fatigue, edema, effusion, heat, redness instability, or guarding of movement.  There was abnormal movement and tenderness over the dorsal aspect of the right wrist.  The Veteran was wearing a brace.  There was no evidence of ankylosis or inflammatory arthritis.

Range of motion of the right wrist baseline dorsiflexion was 0 to 30 degrees, pain at 30 degrees.  Palmar flexion was 0 to 40 degrees, pain at 40 degrees.  On repetitive testing, there was no limitation due to fatigue weakness or incoordination.  Range of motion pain discerned throughout range of motion was unchanged from baseline testing.

Pursuant to the Board's remand, the Veteran underwent an additional VA examination in March 2016.  The Veteran reported increased pain and swelling in the wrist and decreased range of motion.  

The Veteran reported he was unable to grip objects, lift anything with the right hand or weight bear on the wrist (do pushups or lift weights).  Palmar Flexion was 0 to 45 degrees and dorsiflexion was 0 to 45 degrees.  The examiner noted pain causes functional loss.  There was evidence of pain on weight-bearing.  Muscle strength testing was 4/5.  There was no ankylosis or muscle atrophy.  The examiner provided a diagnosis of osteoarthritis of the right wrist.  With regard to occupational impact, the examiner noted the veteran is unable to engage in activities that require repetitive use of dominant right wrist, such as typing, using tools, or writing.  He was also unable to lift anything over ten pounds with his right arm.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's symptoms do not meet or more nearly approximate the criteria for a rating higher than 10 percent.  Here, there is no clinical evidence of any ankylosis of the right wrist or fingers.  Similarly, the lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7; 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). For similar reasons, the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 requires range of motion testing requirements with which VA must comply, is not for application, as range of motion findings will not result in a higher rating.  Moreover, any deficiency in estimating the degree of additional loss of motion due to flare-ups is harmless.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating based on range of motion findings).

For the foregoing reasons, a rating in excess of 10 percent is not warranted for the Veteran's right wrist disability for the entire appeal period.  As the preponderance of the evidence is against a higher or separate rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 10 percent for a right wrist disability is denied.


REMAND

In the July 2010 VA examination, the Veteran reported he had to switch jobs, from a mechanic to human resources, because he was unable to maneuver tools.  He also reported that he has pain in his right wrist due to typing.  The March 2016 examiner indicated the Veteran is unable to engage in activities that require repetitive
use of dominant right wrist, such as typing, using tools or writing, which appear are duties required of him in his current position in human resources.  In his vocational rehabilitation documents, the Veteran has also indicated that his service-connected disabilities, to include his right wrist and bilateral knee disabilities limit the type of jobs he can get.

In exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  Here, the Veteran has contended he experiences numbness up to his elbow due to his right wrist disability, as well as difficulty grasping things in his February 2011 notice of disagreement.  In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The above evidence reflects that the collective impact of the Veteran's service-connected disabilities could cause marked interference with employment.  Consequently, the issue of whether the Veteran is entitled to an extraschedular rating for his service-connected right wrist disability and the collective impact of his service-connected disabilities should be referred to the Under Secretary for Benefits or the Director of Compensation Service.

Accordingly, the claim for an extraschedular rating for right wrist disability, to include  based on collective impact of multiple service-connected disabilities, is REMANDED for the following action:

1.  Refer the claim for an extraschedular rating for right wrist disability under 38 C.F.R. § 3.321(b)(1), to include  based on collective impact of multiple service-connected disabilities, to the Director of Compensation Service.

2.  After the above action is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


